ENTRY ORDER

                        SUPREME COURT DOCKET NO. 2011-174

                                      MAY TERM, 2011

State of Vermont                                  }    APPEALED FROM:
                                                  }
                                                  }
   v.                                             }    Superior Court, Addison Unit
                                                  }    Criminal Division
Christopher Crowningshield                        }
                                                  }    DOCKET NO. 154-3-11 Ancr
                                                  }
                                                       Trial Judge: Nancy Corsones

                         In the above-entitled cause, the Clerk will enter:

        Defendant appeals from the trial court’s decision on his motion to amend conditions of
release imposed by the court following his arraignment on a charge of domestic assault under
13 V.S.A. § 1042. Defendant’s primary concern is the condition that prevents him from having
contact with his son, T.C., unless he does so through Women’s Safe. Defendant argues the court
erred in three ways: (1) the court’s decision to prohibit unsupervised contact between defendant
and T.C. was not supported by the record; (2) the court failed to consider the factors set out in
13 V.S.A. § 7554; and (3) the court’s order that defendant be prohibited from having contact
with his son, T.C., except as supervised by Woman’s Safe, is not the least restrictive condition to
assure protection of the public.

        Under 13 V.S.A. § 7556(c), a defendant may appeal a condition of release to a single
justice of this Court. “Any order so appealed shall be affirmed if it is supported by the
proceedings below.” Id.

        The record indicates that defendant was charged with domestic assault for allegedly
assaulting his wife. According to a police officer affidavit, defendant’s son, T.C. told the officer
that he had witnessed his mother and father fighting and had seen his father hit his mother. The
child called 911 during the incident.

        The relevant statute in this case is 13 V.S.A. § 7554. Section 7554(a)(2) gives a judicial
officer general authority to protect the public by imposing “the least restrictive” condition or
combination of conditions of release described in the statute. Section 75544(a)(3) further allows
a judicial officer to order that a defendant “not harass or contact or cause to be harassed or
contacted a victim or potential witness.” 13 V.S.A. § 7554(a)(3). Under § 7554(a)(3), the court
need not necessarily impose the “least restrictive” condition to prevent harassment of or contact
with a potential witness. It was thus within the trial court’s authority under § 7554(a)(3) to
impose a condition that defendant not be allowed to see T.C. unless he did so through Women’s
Safe.1 While defendant may not necessarily be a danger to T.C., this condition is supported by
the proceedings below, which indicate that T.C. is a potential witness for the State and may be
influenced by his father. The court’s concern for the best interests of the child did not lead to an
inappropriate decision under § 7554(a)(3).

       We affirm the trial court’s decision regarding conditions of release. We note, however,
that we do not read condition 14 as preventing defendant from having third party contact with
defendant’s wife for the limited purpose of coordinating visits with R.C.

        Defendant is permitted to have contact with Amy Crowningshield through third parties
for the limited purpose of facilitating contact with R.C.; the remaining conditions are supported
by the proceedings below and are affirmed.



                                                 FOR THE COURT:



                                                 John A. Dooley, Associate Justice




       1
          Defendant apparently has not attempted to coordinate with Women’s Safe yet, and he
provides no specifics about the logistical difficulties involved in conducting visits through the
organization.

                                             2